Citation Nr: 1530437	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear otitis media.  

2.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease with chronic lumbar myofascial pain.  

3.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969, followed by service in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and the Appeals Management Center.  

In September 2011, the Veteran testified at a travel board hearing before the undersigned.  A copy of the transcript is of record.  

In June 2012, the Board remanded the claim for service connection for right ear otitis media for additional development.  The case has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the April 2015 Appellant's Post-Remand Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The VBMS does not contain any additional evidence.

The issues of entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease with chronic lumbar myofascial pain and entitlement to an initial compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

There is no competent evidence that the Veteran has a current diagnosis of otitis media of the right ear.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear otitis media have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by a letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, as already alluded to, the Veteran also testified at a travel board hearing before the Board.  The hearing was in compliance with proper procedure as the presiding Acting VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  

Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 101(24), active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any state.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Otitis media is not among those chronic disabilities listed. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his otitis media of the right ear is due to his military service.  At the September 2011 Board hearing, the Veteran testified that during his military service, he was hit on the head by a large weight while installing several assembly tower sections.  He explained that afterwards, he became dizzy and lost his balance.  See the September 2011 Board hearing transcript.  The Veteran asserts that this in-service accident caused the deterioration of his eardrum, which led to otitis media of the right ear.  

With regard to the first element necessary for a grant of service connection (medical evidence of otitis media), the evidence of record demonstrates that the Veteran does not have a current disability for the claimed ear disorder.  

VA outpatient treatment records and private treatment records reflect no complaints, treatment, or diagnosis of otitis media of the right ear.  

In March 2009, the Veteran was afforded a VA audiological examination.  Upon physical examination testing, the VA examiner noted that the Veteran's acoustic reflexes were elevated for the right ear, but tympanograms were within normal limits bilaterally.  The Veteran was diagnosed with sensorineural hearing loss in the right ear and constant tinnitus in the right ear.  
At a second VA audiological examination in August 2012, the Veteran reported being struck on the side of the head during a summer camp in 1987.  He stated that since that time, he has endured progressive right ear hearing loss and right ear tinnitus.  He further admitted to having equilibrium problems that occurred periodically from 2005 to 2007.  Physical examination of the ears revealed normal external ears, normal ear canals, and normal tympanic membranes.  The examiner concluded that there was no evidence of a current diagnosis of otitis media of the right ear, as the Veteran's tympanic membranes are in "pristine condition."  

Since the competent, credible, and probative evidence of record does not show a current diagnosis of otitis media of the right ear, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).  

The Veteran was informed in May 2008 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the VA outpatient treatment records and private treatment records already identified and obtained.  

The Board has considered the Veteran's assertion that he has otitis media of the right ear as a result of his active duty service.  The Veteran is competent to describe symptoms such as problems hearing and having ear infections, but as a lay person, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing any underlying medical condition attributable to ear infections and hearing difficulties.  See Layno, 6 Vet. App. 465, Jandreau, supra.  Therefore, the Veteran's assertion that he has right ear problems is insufficient to establish a diagnosis of right ear otitis media for service connection purposes. 

As there is not a current diagnosis of otitis media of the right ear, the first element is not met and service connection is not warranted.  38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223.  The preponderance of the evidence is against the Veteran's claim of service connection for right ear otitis media, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2014).  Thus, the claim will be denied.  

ORDER

Service connection for right ear otitis media is denied.  


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issues of entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease with chronic lumbar myofascial pain and an initial compensable rating for right ear hearing loss.  In September 2012, the Veteran expressed disagreement with June 2012 rating decision that discussed the claims; however, no SOC has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease with chronic lumbar myofascial pain and entitlement to an initial compensable rating for right ear hearing loss.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


